UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6769



TIMOTHY RAY SPAIN,

                                              Plaintiff - Appellant,

          versus


CORRECTIONAL MEDICAL SERVICES; KAREN MILLER,
Doctor; SHERIFF HUDSON,

                                             Defendants - Appellees,

          and


ROANOKE CITY JAIL,

                                                           Defendant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CA-97-450-R)


Submitted:   November 19, 1998            Decided:   December 2, 1998


Before HAMILTON and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Timothy Ray Spain, Appellant Pro Se. David Ernest Boelzner, Michael
Lawrence Goodman, WRIGHT, ROBINSON, OSTHIMER & TATUM, Richmond,
Virginia; Jim Harold Guynn, Jr., GUYNN & BRITT, P.C., Roanoke,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Timothy Ray Spain appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 1998) complaint. We

have reviewed the record and the district court’s opinion and find

no reversible error. Accordingly, we affirm on the reasoning of the

district court. Spain v. Correctional Medical Services, No. CA-97-

450-R (W.D. Va. May 5, 1998). We deny Spain’s motion for a stay of

the district court’s order. We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                 2